383 S.C. 59 (2008)
678 S.E.2d 405
In the Matter of William Grayson ERVIN, Respondent.
Supreme Court of South Carolina.
February 21, 2008.

ORDER
On February 15, 2008, respondent was arrested and charged with pointing and presenting a firearm, which is a felony. As a result, the Office of Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant to Rules 16(c) and 17(a), RLDE, Rule 413, SCACR. The petition is granted.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.
s/ Jean H. Toal, C.J. FOR THE COURT